Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154957                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154957
                                                                   COA: 333701
                                                                   Grand Traverse CC:
                                                                   2015-012184-FH
  ARTHUR JOSEPH ROUSE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 24, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
           s1120
                                                                              Clerk